Citation Nr: 0336843	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-00 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to a higher initial evaluation for post-
traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.

4.  Entitlement to a higher initial evaluation for 
hypothyroidism, currently rated as 10 percent disabling.

5.  Entitlement to a higher initial evaluation for Hodgkin's 
disease, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney, 
Veterans Advocacy Group
ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 to December 
1969.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  The RO has satisfied the requirements of the Veterans 
Claims Assistance Act of 2000.

2.  The competent medical evidence of record reflects that 
the veteran does not have current right ear hearing 
impairment where: the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

3.  There is no evidence of a seizure disorder or related 
symptomatology noted in the veteran's service medical 
records; such symptomatology is not medically documented 
until approximately 30 years after active service. 

4.  There is no competent medical evidence of record relating 
any currently diagnosed seizure disorder to the veteran's 
period of active service.

5.  The competent medical evidence of record indicates that 
the veteran's service-connected post-traumatic stress 
disorder (PTSD) is manifested by symptomatology including 
circumstantial speech and mood disturbances, but his 
symptomatology does not include occupational and social 
impairment with reduced reliability and productivity, due to 
symptoms such as flattened affect, circumlocutory or 
stereotyped speech, panic attacks occurring more than once a 
week, difficulty in understanding complex commands, memory 
impairment, disturbances of motivation, or difficulty in 
establishing work and social relationships.

6.  The competent medical evidence of record demonstrates 
that the veteran's service-connected hypothyroidism is 
manifested by no current symptomatology, although the record 
does confirm that the veteran must take medication for this 
condition.

7.  The competent evidence of record reveals that the veteran 
is currently in remission from (if not cured of) his service-
connected Hodgkin's disease, and that all currently noted 
residuals of this disease have been separately service-
connected by the RO.


CONCLUSIONS OF LAW

1.  The requirements for service connection for right ear 
hearing loss have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2003).

2.  A seizure disorder was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).

3.  The criteria for the assignment of a higher initial 
evaluation in excess of 30 percent for post-traumatic stress 
disorder (PTSD) have not been approximated.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4, including § 4.130, 
Diagnostic Code 9411 (2003).

4.  The criteria for the assignment of a higher initial 
evaluation in excess of 10 percent for hypothyroidism have 
not been approximated.  38 U.S.C.A. § 1155  (West 2002); 
38 C.F.R. Part 4, including § 4.119, Diagnostic Code 7903 
(2003).

5.  The criteria for the assignment of a higher initial 
(compensable) evaluation for Hodgkin's disease have not been 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4, including § 4.117, Diagnostic Code 7709 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Considerations for All Claims on Appeal

Initially, the Board is satisfied that the RO has met its 
required duties under the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003); see also the Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) 
(to be codified at 38 U.S.C.A. §§ 5102, 5103(b)).  The Board 
finds that the RO met its duties to notify in this case.  The 
veteran was provided adequate notice as to the evidence 
necessary to substantiate his claims, as well as of the 
applicable laws and regulations, as indicated in the April 
2002, July 2002 and September 2002 rating decisions, the July 
2002 and December 2002 statements of the case, and in letters 
from the RO.  The RO also attempted to inform the veteran of 
which evidence he was to provide to VA and which evidence the 
RO would attempt to obtain on his behalf, as noted in 
correspondence dated in December 2001 and August 2002.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board recognizes that the RO's December 2001 and August 
2002 VCAA notice letters addressed all of the claims on 
appeal in terms of VA's requirements for service connection.  
Three of these claims were awarded service connection by the 
RO, and the appeal as to these claims now concerns the 
veteran's entitlement to a higher initial evaluation for 
these service-connected disabilities.  The Board finds, 
however, that the veteran has still received sufficient 
notice of the requirements for the assignment of a higher 
initial evaluation for these disabilities (post-traumatic 
stress disorder (PTSD), hypothyroidism and Hodgkin's 
disease).  The RO's rating decisions and, most notably, the 
statements of the case referred to above, provided the 
veteran with sufficient notice as to the schedular criteria 
that need to be satisfied in order to warrant the assignment 
of a higher initial evaluation for these three disabilities.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied for 
the claims on appeal.    

Further, the Board finds that the RO met its duty to assist 
by making satisfactory efforts to ensure that relevant 
evidence was associated with the claims file, noting that it 
contains the veteran's service medical and personnel records, 
as well as several private treatment records and medical 
opinions provided by the veteran and his attorney.  The 
veteran was also given a VA audiological examination in 
January 2002, and a VA thyroid and parathyroid diseases 
examination in August 2002.  The Board notes that the RO 
offered the veteran the opportunity to undergo VA 
examinations for all of his claimed disorders, but that the 
veteran, through his attorney, refused to attend several of 
these scheduled examinations, averring that all medical 
evidence required by the RO for evaluation of his claims had 
already been provided in the private medical documentation 
previously supplied to VA.  Lastly, the veteran was also 
afforded the opportunity to testify at a hearing on this 
appeal, which was declined in writing in August 2002 and 
January 2003.  Accordingly, in light of these circumstances, 
the Board holds that the RO has met its duty to assist the 
veteran in the development of his claims.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist 
is not always a "one-way street").

Claims for Service Connection

The veteran claims service connection for right ear hearing 
loss and for a seizure disorder.  Generally, service 
connection may be granted for disease or injury incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may also be awarded where the 
evidence shows that a veteran had a chronic condition in 
service or during an applicable presumptive period and still 
has the condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309 
(2003).  If there is no evidence of a chronic condition 
during service or during an applicable presumptive period, 
then a showing of continuity of symptomatology after service 
is required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for disease that is 
diagnosed after discharge from active service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

For the reasons discussed in further detail below, the Board 
has determined that neither of these claims warrant service 
connection.  Although credible medical evidence relates the 
veteran's current right ear hearing loss to acoustic trauma 
as the result of noise exposure in active service, the level 
of right ear hearing impairment as documented in the only 
competent medical evidence of record is insufficient to 
qualify as a disability under VA law.  As to the claim for a 
seizure disorder, there is no evidence of this disorder 
either during service or within a year thereafter, and a 
currently diagnosed seizure disorder has not been related to 
the veteran's period of active service.  The Board 
acknowledges that it has considered the benefit of the doubt 
rule for these claims, but as the preponderance of the 
evidence is against both, the evidence is not in equipoise, 
and there is no basis to apply it.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service Connection for Right Ear Hearing Loss

The Board observes that it is not required that hearing loss 
be shown during service.  The United States Court of Appeals 
for Veterans Claims (the Court) has held, "[W]hen 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirement for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  In that case, the Court 
agreed with the Secretary's suggestion that service 
connection may be established if four specific requirements 
are met: (1) the record must show acoustic trauma due to 
noise exposure in service; (2) audiometric test results must 
show an upward trend in auditory thresholds; (3) post-service 
audiometric testing must establish current hearing loss 
constituting a disability under 38 C.F.R. § 3.385 (2003); and 
(4) competent evidence must relate current hearing loss 
disability to active service.  Id. at 159-160.

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.
The veteran's service medical records do not document hearing 
loss at the time of his separation from active service.  
Accordingly, the Hensley test is for application.  In this 
case, the Board will agree that requirements (1), (2) and (4) 
of this test are met by evidence of record.  The veteran has 
supplied an October 2001 statement from C.A.F., M.C.D., 
opining that the veteran suffered acoustic trauma due to 
noise exposure in active service, which Dr. F. attributes as 
the cause of his current right ear hearing loss.  
Unfortunately, however, element (3) of Hensley, which 
requires that post-service audiometric test results reveal a 
level of current hearing loss that constitutes a disability 
under 38 C.F.R. § 3.385, has not been satisfied by any 
competent medical evidence of record.

The Board realizes that the veteran submitted an audiometric 
testing report from Dr. F., dated in October 2001.  The RO 
observed, however, that the results of this report were 
insufficient for evaluation purposes, as the report lacked 
certain necessary findings.  See 38 C.F.R. §§ 4.1, 4.2, 4.85 
(2003).  Accordingly, the RO informed the veteran that it 
could not use the report, and that the veteran should submit 
a more comprehensive evaluation from Dr. F.  The RO also 
offered the veteran an opportunity to undergo a VA 
audiological evaluation.  Although the veteran did not 
provide a new report from Dr. F., he did undergo an extensive 
VA audiological examination.

On the authorized VA audiological evaluation in January 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
10
10
LEFT
15
5
5
45
55

Average puretone thresholds were calculated at 8 decibels for 
the right ear, and speech audiometry revealed speech 
recognition ability of 96 percent for this ear using the 
Maryland CNC recorded word list.  The VA examiner concluded 
that these findings still placed the veteran's right ear 
hearing within normal limits for rating purposes.  The 
examiner further noted that speech discrimination scores for 
this ear were within normal limits.  

In light of the above results, the Board finds that the 
veteran's claim does not warrant service connection, for a 
lack of competent medical evidence of satisfactory hearing 
loss as required by 38 C.F.R. § 3.385.  The veteran does not 
have right ear auditory thresholds measured at 40 decibels or 
higher at any of the frequencies of 500, 1000, 2000, 3000 or 
400 Hertz, does not have auditory thresholds at 26 decibels 
or greater for at least three of those frequencies, and does 
not have speech recognition scores using the Maryland CNC 
Test evaluated at less than 94 percent.  Id.  Accordingly, 
the veteran does not have a level of impaired hearing in his 
right ear that may be considered a disability under VA law, 
and because this element of Hensley is not satisfied by any 
competent medical evidence of record, his claim for service 
connection for right ear hearing loss must be denied.  

Service Connection for a Seizure Disorder

The veteran also claims service connection for a seizure 
disorder.  His service medical records, however, including 
his entry and exit examination reports, are negative for any 
complaints, symptomatology, diagnosis or treatment of 
seizures, or for any neurological or otherwise related 
problems (e.g., a head injury).

The record reflects that the veteran was first seen with 
complaints pertaining to seizures in approximately June 2000, 
over 30 years after he completed active service.  
Accordingly, the Board observes that the veteran's claim does 
not meet all of the requirements for presumptive service 
connection, especially as there is no medical evidence to 
confirm that he developed a seizure disorder which manifested 
to a degree of 10 percent or more within a year of leaving 
active service.  See 38 C.F.R. §§ 3.307, 3.309.  

The veteran has submitted private medical records from 
G.L.P., M.D., and G.L.S., M.D., dated from June 2000 to 
January 2002, documenting that he is undergoing treatment for 
a suspected seizure disorder.  These private medical records, 
however, pose no link between any currently diagnosed seizure 
disorder and the veteran's active service, as required to 
award a claim of direct service connection.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The Board once again observes 
that the veteran was offered the opportunity to attend a VA 
examination, where the question of nexus could have been 
addressed, but the veteran, through his counsel, refused this 
examination.  As such, the Board is left with no choice but 
to deny this claim, as all of the requisite elements for 
service connection have not been met by competent medical 
evidence of record.  

Increased Rating Claims

The veteran requests the assignment of a higher initial 
evaluation for his recently service-connected post-traumatic 
stress disorder (PTSD), hypothyroidism and Hodgkin's disease.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  The ratings are intended, as far as can 
practicably be determined, to compensate for the average 
impairment of earning capacity resulting from such disability 
in civilian occupations.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disability requires review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2.  For an increased rating claim, the 
primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking employment, 38 C.F.R. 
§ 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in his favor.  38 C.F.R. § 4.3 
(2003).  If there is a question as to which evaluation to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).

The Board notes that the veteran first expressed disagreement 
with the original assignment of disability percentage ratings 
following the award of service connection for PTSD, 
hypothyroidism and Hodgkin's disease.  Therefore, the 
severity of these disabilities will be considered during the 
entire period from the initial assignment of his disability 
ratings to the present, as well as the potential 
applicability of staged ratings.  See Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).

The Board has reviewed all of the relevant evidence 
addressing these pending increased rating claims.  
Unfortunately, the record, as discussed in more detail below, 
does not support the assignment of a higher initial 
evaluation for any of these three disabilities, and so the 
veteran's claims must be denied.  

The Board notes that it has considered extraschedular 
evaluation for the veteran's PTSD, hypothyroidism and 
Hodgkin's disease, but finds that there has been no showing 
that any of these service-connected disabilities has: (1) 
caused marked interference with employment beyond the 
interference contemplated in the currently assigned rating; 
(2) necessitated frequent periods of hospitalization; or (3) 
otherwise rendered impracticable the regular schedular 
standards.  In the absence of factors suggesting an unusual 
disability picture, further development in keeping with the 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2003) is not 
warranted for any of these claims.  See 38 C.F.R. § 4.1; 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Furthermore, the Board has considered the benefit of the 
doubt rule for all three claims, but as the preponderance of 
the evidence is against each claim, the evidence is not in 
equipoise, and there is no basis to apply it.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Higher Initial Evaluation for Post-Traumatic Stress Disorder 
(PTSD)

The veteran is currently in receipt of 30 percent initial 
evaluation for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 9411 (2003).    

Under VA's Scheduled for Rating Disabilities (Rating 
Schedule), a 50 percent evaluation is available for PTSD 
under  DC 9411 when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
the retention of only highly learned material or forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is for assignment when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  A 100 percent rating 
is assigned when there is total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation 
or own name.  38 C.F.R. § 4.130.

The Board observes that the medical evidence of record in 
this case consists of an October 2001 treatment report from 
the veteran's doctor, M.C., M.D.  The RO offered the veteran 
a complete VA psychiatric evaluation, but his attorney 
refused it on his behalf.  The Board must therefore rate the 
veteran's service-connected PTSD solely upon the findings 
contained in this private examination report.  

In his October 2001 report, Dr. C. recorded that unresolved 
issues of trauma and grief affect the veteran, and that 
recall of his Vietnam experiences is a significant factor.  
The veteran reported past flashbacks, but said that he does 
not experience them currently.  He noted the use of daily 
medication for his PTSD, and said that he had less of a 
problem sleeping since he began using it.  He does have 
nightmares, and his wife states that he "thrashes around" 
in his sleep.

The October 2001 report indicates that the veteran has 
maintained a stable marriage and steady employment since 
leaving active service.  Dr. C. opined that the wife's 
participation in the veteran's business was of great help, 
and that the veteran displayed obsessive qualities in 
relation to his work habits.  The veteran's wife  attended 
the October 2001 psychiatric evaluation, and Dr. C. noted 
that she was supportive, and that the couple had a good 
rapport.  Together, the couple has raised two children, and 
they now have two grandchildren.  The veteran is interested 
in outdoor sports like golf and motorcycle riding.  He avoids 
crowds, but socializes with friends on a weekly basis.  

On clinical evaluation, the veteran was friendly but solemn, 
and well-groomed and appropriately dressed.  His flow of 
conversation and thought were noted to be entirely within 
normal limits under normal circumstances, but there was also 
a proclivity towards circumstantial speech.  The veteran's 
associations were logical, and his stream of mental activity 
was within normal limits.  Affect and mood were noted as 
stable, unless the veteran recalls a traumatic memory, when 
he becomes very emotional (which happened during this 
assessment).  There was no evidence of delusion or paranoia, 
and no reported history of psychotic symptomatology.  Dr. C. 
stated that the veteran's mentation, for all practical 
purposes, is acceptable, and opined that his judgment is good 
for both immediate and long-term projection.  

Dr. C. stated that the veteran functions relatively well in 
everyday life, but opined  that this is a semblance of normal 
functioning.  He noted problems with unresolved guilt and 
internalization, difficulty maintaining a balanced lifestyle, 
and psychological distress when exposed to certain memories.  
He opined that the veteran appeared well within normal limits 
at first observation, but reported that even when cursorily 
examined, the veteran's difficulty in dealing with his 
Vietnam experiences was notable.  He classified the veteran's 
problem to be moderate in range, but indicated that without 
his current level of support, his problem would be worse.  
Dr. C. also opined that the veteran should participate in 
extensive group and individual therapy in conjunction with 
the use of his medication.  He assigned the veteran a Global 
Assessment of Functioning Scale Score (GAF Score) of 55.

A GAF Score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  A score of 51-60 contemplates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See The American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).

In light of the above record, the Board finds that the 
veteran's PTSD does not warrant the assignment of a higher 
initial evaluation in excess of the currently assigned 30 
percent rating.  The clear majority of the criteria suggested 
for the assignment of a higher 50 percent evaluation are just 
not documented in the veteran's case.  Although there is 
evidence of a tendency towards circumstantial speech and of 
mood disturbances, there is no record of symptoms at least 
similar to the other listed criteria for a 50 percent rating, 
such as occupational and social impairment with reduced 
reliability and productivity, due to symptoms such as 
flattened affect, circumlocutory or stereotyped speech, panic 
attacks occurring more than once a week, difficulty in 
understanding complex commands, memory impairment, 
disturbances of motivation, or difficulty in establishing 
work and social relationships.  38 C.F.R. § 4.130.  To the 
contrary, the veteran is noted to have stable family and 
social relationships, and he has maintained steady employment 
with no documented history of problems in this sector, like 
reduced reliability or productivity.  Furthermore, his GAF 
Score is only representative of moderate impairment.    

Via application of 38 C.F.R. § 4.7, the Board finds that the 
veteran's level of symptomatology is much more closely 
associated with the criteria for a 30 percent rating.  These 
criteria note a lesser level of occupational and social 
impairment, where the veteran is generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal, due to symptoms like depressed mood and 
anxiety, and chronic sleep impairment.  38 C.F.R. § 4.130.  
These symptoms, although not comprehensive of the ones listed 
for a 30 percent rating, are documented in the veteran's 
case, and in the Board's opinion, are much more analogous to 
his situation.  Accordingly, the Board finds that a 30 
percent rating is appropriate for the veteran's current level 
of impairment from PTSD.  38 C.F.R. § 4.7.  The Board is 
aware of Dr. C.'s comments as to the worsening of the 
veteran's symptoms when he focuses on the triggers of his 
PTSD, such as his Vietnam activities, but believes that this 
30 percent rating sufficiently accounts for these periods.  
The Board also acknowledges Dr. C.'s belief that the veteran 
would be in a worse position without his support system of 
family and medical assistance, but the Board must rate the 
veteran's PTSD based on his currently documented 
symptomatology only, and not on the potential for a worsening 
based upon a change of circumstances.      

The Board also observes that the veteran's PTSD is not 
suggestive of the factors that would warrant him a 70 or 100 
percent evaluation, such as impaired impulse control, neglect 
of personal appearance and hygiene, homicidal or suicidal 
tendencies, or delusions or paranoia.  38 C.F.R. § 4.130.  To 
the contrary, Dr. C. either noted the opposite of such 
symptoms (such as a well-kept personal appearance), or the 
complete lack of them altogether (such as no evidence of 
psychotic symptomatology).  Accordingly, the Board still 
holds that a 30 percent evaluation is the proper rating for 
the veteran's PTSD at this time.  

Lastly, the Board notes that analysis of the veteran's claim 
under other diagnostic codes is not necessary in this case, 
as under the current Rating Schedule, all service-connected 
mental disorders are to be rated under these same criteria.  
See 38 C.F.R. § 4.130.

Higher Initial Evaluation for Hypothyroidism

The RO assigned the veteran a 10 percent disability rating 
for his service-connected hypothyroidism under 38 C.F.R. § 
4.119, DC 7903 (2003).

Under DC 7903, a 30 percent evaluation is assigned to cases 
of hypothyroidism with symptomatology of fatigability, 
constipation and mental sluggishness.  A 60 percent rating is 
available when there is muscular weakness, mental 
disturbance, and weight gain.  A 100 percent rating is 
assigned when there is cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, 
slowing of thought, depression), bradycardia (less than 60 
beats per minute), and sleepiness.  38 C.F.R. § 4.119.

The evidence for review in this case includes a report from 
M.R.H., M.D., dated in March 1997, that noted the positive 
results of a blood test indicating the presence of 
hypothyroidism in the veteran.  A July 2002 letter from Dr. 
H. opined that this disorder was secondary to the veteran's 
past treatment for Hodgkin's disease.  There are also October 
2001 and January 2002 reports from G.L.S., M.D., noting that 
the veteran was under medical treatment (thyroid replacement 
therapy) for the condition.  

The veteran also underwent a VA examination in August 2002.  
The examiner reported his review of the claims file.  The 
examiner noted that the veteran was diagnosed with 
hypothyroidism in March 1997, and that he was shortly 
thereafter started on Synthroid replacement.  The examiner 
noted that the veteran continued to take medication, and that 
the condition was now considered clinically stable.  When 
asked, the veteran denied fatigability, mental confusion, 
incoordination, symptoms due to pressure on the larynx or 
esophagus, cold or heat intolerance (although stating a 
preference of a cool environment), constipation, or weight 
gain in relation to this condition.  The examiner 
specifically opined that the veteran is entirely without 
symptoms in relation to his hypothyroidism.  

In light of the above findings, the only documentation in 
relation to current symptomatology, the Board finds that the 
veteran's hypothyroidism does not warrant a higher initial 
evaluation in excess of the currently assigned 10 percent.  
There is no evidence of the criteria noted at 38 C.F.R. 
§ 4.119 so as to support an increase of this rating.  To the 
contrary, the only medical evidence of record addressing 
symptomatology states that there are no current symptoms.  In 
light of this finding, the Board will deny the veteran's 
claim.

The Board has also considered other diagnostic codes which 
may apply to afford the veteran a higher initial evaluation 
for his service-connected hypothyroidism, but finds that, 
especially as there is a specific diagnostic code in the 
Rating Schedule to address hypothyroidism, it is difficult to 
evaluate the veteran's claim under any other criteria.  
Nevertheless, the Board has reviewed the Rating Schedule, 
including the other diagnostic codes contained in 38 C.F.R. 
§ 4.119.  Unfortunately, given the lack of current 
symptomatology in this case, the Board cannot locate any 
other diagnostic code that would afford the veteran a higher 
initial evaluation.

Higher Initial Evaluation for Hodgkin's Disease

The veteran has a noncompensable (0 percent) disability 
evaluation for his service-connected Hodgkin's disease per 
38 C.F.R. § 4.117, DC 7709 (2003).

Under DC 7709, Hodgkin's disease is to be rated at 100 
percent if there is evidence of active disease, or during a 
treatment phase.  A note to DC 7709 states that the 100 
percent rating shall continue beyond the cessation of any 
surgical, radiation, antineoplastic chemotherapy or other 
therapeutic procedures.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of § 3.105(e) of this 
chapter.  If there has been no local recurrence or 
metastasis, rate on residuals.  38 C.F.R. § 4.117.

An April 1992 medical report from M.R.H., M.D., notes that 
the veteran was diagnosed with Hodgkin's disease in 1987, and 
that subsequent to chemotherapy and radiation therapy, there 
has been no evidence in the last five years of recurrent 
Hodgkin's disease.  Dr. H. further opined that the veteran 
was cured of this disease.  In October 2001 and January 2002 
reports, G.L.S., M.D., confirmed that there had been no 
recurrence of the disease.    

The medical evidence of record reveals that the veteran 
underwent treatment for active Hodgkin's disease years prior 
to the filing of his claim for service connection in October 
2001.  The record further indicates that his disease is in 
remission, with no evidence of recurrence, and one of his 
physicians considers him to be cured.  In addition, the 
record reflects that the veteran has already been separately 
service-connected for residuals stemming from his Hodgkin's 
disease, including his aforementioned hypothyroidism, as well 
as eye disorders related to herpes zoster (linked to 
Hodgkin's disease).  There are no other current Hodgkin's 
disease residuals or active symptoms of record for which the 
veteran is not currently (and separately) service-connected.  
Accordingly, as the veteran does not have active disease, nor 
is in a stage of treatment for it at the moment, he may not 
be assigned a 100 percent initial evaluation.  Therefore, the 
Board finds that his currently assigned noncompensable 
evaluation is proper, and his claim for a higher initial 
evaluation will be denied.  

The Board has also considered other diagnostic codes which 
may apply to afford the veteran a higher initial evaluation 
for his service-connected Hodgkin's disease, but finds that, 
especially as there is a specific diagnostic code in the 
Rating Schedule to address Hodgkin's disease, it is difficult 
to evaluate this claim under any other criteria.  
Nevertheless, the Board has reviewed the Rating Schedule, 
including the other diagnostic codes contained in 38 C.F.R. 
§ 4.117.  Unfortunately, given the current symptomatology of 
record in this case, the Board cannot locate another 
diagnostic code that would afford the veteran a higher 
initial evaluation.




ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for a seizure disorder is 
denied.

Entitlement to a higher initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) is denied.

Entitlement to a higher initial evaluation in excess of 10 
percent for hypothyroidism is denied.

Entitlement to a higher initial (compensable) evaluation for 
Hodgkin's disease is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



